DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, Line 4 recites at least one “additional electrical component”. This recitation is not clear. To this point the claim has not previously introduced any “electrical component” so to then introduce at least one “additional” electrical component renders the claims unclear in the sense that it appears to require another unclaimed electrical component to begin with and then this limitation is an “additional” electrical component on top of that. 
The claim limitation “by means of the identification feature” in claim 1 and “by means of the memory unit” in claim 2 and “storable by means of the memory means” in claim 12 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “means” is modified by a phrase/word which is ambiguous regarding whether it conveys structure or function.  Since the boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Additionally, for clarification, in line 2, “a control means” even though reciting means fails to further modify any functional language and therefore is not given the benefit of 112f interpretation. 
Claims 2-9 and 14-21 depend from claim 1 and inherit the same deficiencies so are also rejected for the same reasons. 

With respect to claims 2, 3, and 12, claim 2, line 4, claim 3, line 6, and claim 12, line 5, all recite a fault status of “the respective component” and data with “the respective component”. This recitation is not clear and lacks antecedent basis. There are two different components recited in claim 1 and it is therefore not possible for the Examiner to know which component the limitation is referring to without guessing.
Claims 3 and 13 depend from claims 2 and 12 and are also rejected for the same reasons. 

With respect to claims 6 and 7, lines 3 recite “the respective sensor”. Claim 1, from which claims 6 and 7 depend, makes no mention of any sensor and therefore the claims are rendered unclear. 

With respect to claim 10, Line 6 recites at least one “additional electrical component”. This recitation is not clear. To this point the claim has not previously introduced an “electrical component” so to then introduce at least one “additional” electrical component renders the claims unclear in the sense 
Furthermore in line 16, capturing a feature “of a component of the battery” is not clear because it is not explicit if this is one of the two components already introduced previously in the claim or a new component like is being introduced in line 17 of the claim. It would appear that since it is a component to capture an ID feature it would refer back to the claimed “at least one component” having the ID feature but if that is the case then antecedent basis is missing. 
The claim limitation “by means of the identification feature” in claim 10 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “means” is modified by a phrase/word which is ambiguous regarding whether it conveys structure or function.  Since the boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;

(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Additionally, for clarification, in line 4, “a control means” even though reciting means fails to further modify any functional language and therefore is not given the benefit of 112f interpretation. 
Finally, the “capture means configured to capture an identification feature” is correctly invoking 112f and therefore is bounded by the structure in the specification. A review of specification shows that the capture means is the equivalent structure of a camera or scanner or radio receiver and thus has been given that additionally weight. 
Claims 11-13 depend from claim 10 and inherit the same deficiencies so are also rejected for the same reasons. 

With respect to claim 13, in lines 3-4 “the respective identification feature” and in lines 6 “ the respective component” both lack antecedent basis and are rendered unclear. As the previous claims recited multiple different components it is not possible to ascertain the scope of the claim and determine which component for which the technical data needs to be stored. 

claim 14, in line 1 “the maintenance module” lacks antecedent basis. Claim 14 depends from claim 9 which depends from claim 1. There is no maintenance module introduced at all in those claims and therefore it is not possible to ascertain the scope for which/how a maintenance module would be configured to send data. 

With respect to claim 15, In line 1 “at least one component of a battery” is unclear. Claim 1 from which 15 depends already introduces a battery and an at least one component. In line 2 it appears a grammatical mistake is made as “claim 1” is by itself with any prior modifier like –in claim 1—or –of claim 1--. In line 4 “ a control means” is unclear since the same limitation is seen in claim 1. I.e. is this the same control means? Lines 5-6 are unclear, a fault status “of a component of the battery” already appears in claim 1 and therefore antecedent basis is not followed. In line 8 “the component” lacks antecedent basis. Claim 1 includes multiple components and therefore it is not clear which component it is referring to. In line 10 “the maintenance module” lacks antecedent basis as there no previous mention of any maintenance module. 
Due to the extensive nature of the errors above it is not possible to supply a proper rejection without guessing until an amendment is made that makes claim 15 clear. 
Claims 16-21 depend from claim 15 and are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara [US 2012/0050054] in view of Brochhaus [US 2016/0171794].
With respect to claim 1, Fujiwara discloses a battery (1) [battery pack 11], comprising: a control means (2) [battery control unit 16], at least one battery cell (4, 5, 6) [plurality of replaceable battery cells 11a], and at least one additional electrical component [broad limitation that reads on any other component shown in Figure 2], wherein the battery (1) has an interface (18) for data-carrying connection to an external maintenance module (12) [communication device 14 for sending data externally], wherein at least one component of the battery has an identification feature and is embodied interchangeably within the battery [see Fig. 4; system utilizes an authentication unit which includes additional authentication when the individual replaceable battery cell is interchanged]. However, Fujiwara fails to disclose explicitly the kinds of data that is sent by means of the identification feature.  
Brochhaus teaches wherein technical data are associable with the at least one component by means of the identification feature [Figs 3-5; battery management system 20 comprises a central control 22 and a plurality of replaceable battery modules 26 wherein communication between the controllers takes place along a data-carrying connection and includes usage profiles for the associable modules being sent and stored while utilizing authenticating means].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Fujiwara to including the sending of the data profiles/technical data to the servers whilst utilizing an identification and authentication features for the 

With respect to claims 2 and 3, the claim is unclear as detailed in the 112 rejection above. However, insofar as the controller has a memory for storing the data, Fujiwara further discloses various memories including one in the controller as referenced at items 16a and/or 11d and Brochhaus discloses the cpu 24 and bcu 22 includes memory units in the controllers. 
 
With respect to claim 4, Fujiwara further discloses wherein the identification feature is embodied as an ID number or graphical code or RFID transponder [par. 0044 and 0059-0061 disclose use of an ID number]. 

With respect to claims 5-7 and 9, Fujiwara further discloses the additional electrical component is embodied as a sensor (14, 15, 16) [at least par. 0100 disclose information relating to internal resistance, mileage, charge, temperature SOC, etc being available for determining a present operating parameter, having a sensor to gather that information is implicit], wherein the control means (2) is connected to the respect sensor in data-carry fashion [if the control is receiving the information it is inherent it has to be connected in a manner that allows data carrying].

With respect to claims 10 and 11, With respect to claim 1, Fujiwara discloses a battery (1) [battery pack 11], comprising: a control means (2) [battery control unit 16], at least one battery cell (4, 5, 6) [plurality of replaceable battery cells 11a], and at least one additional electrical component [broad limitation that reads on any other component shown in Figure 2], wherein the battery (1) has an interface (18) for data-carrying connection to an external maintenance module (12) [communication device 14 for sending data externally], wherein at least one component of the battery has an identification feature and is embodied interchangeably within the battery [see Fig. 4; system utilizes an authentication unit which includes additional authentication when the individual replaceable battery cell is interchanged], a maintenance module (12) having an interface (19) and connected to interface (18) for data-carrying connection to the battery [maintenance module can refer to either control of the charger through connection 21 or the server for which data is sent to through connection 22 since there are two possible ways of transmitting the data], wherein the maintenance module (12) has a capture means configured to capture an ID feature of a component of the battery that needs to be interchanged [equivalent structure to that of a radio transmitter and receiver via 22] and of a new component of the battery [Fig. 3; note the authentication process and therefore the transmittal of data is started not only upon the battery but also upon inserting of a new battery module].
However, Fujiwara fails to disclose explicitly the kinds of data that is sent by means of the identification feature.  
Brochhaus teaches wherein technical data are associable with the at least one component by means of the identification feature [Figs 3-5; battery management system 20 comprises a central control 22 and a plurality of replaceable battery modules 26 wherein communication between the controllers takes place along a data-carrying connection and includes usage profiles for the associable modules being sent and stored while utilizing authenticating means]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Fujiwara to including the sending of the data profiles/technical data to the servers whilst utilizing an identification and authentication features for the benefit of providing viable data relating to the status of the batteries in a manner that prevent theft/skewing of the data by a third party. 

claims 12 and 13, Fujiwara fails to disclose the controller of the charger or server to which the data was sent has a memory means. However, memory means for storing data is routine in the art and therefore official notice is taken that the associated device to which the data is sent needs to have memory means for collection/storing of the data. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Fujiwara to include a memory means in the maintenance unit for the benefit of providing viable data relating to the status of the batteries and to the ID feature data of the batteries, in a manner that prevents theft/skewing of the data by a third party and furthermore for allowing for storing of the data is a historical manner.   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara [US 2012/0050054] and Brochhaus [US 2016/0171794] as applied above, and further in view of Namou et al. [US 10,283,982].
With respect to claim 8, Fujiwara fails to disclose using a pre-charging circuit to limit an inrush current of the battery. However, this concept is well-known and routine in the art. For example, Namou teaches an additional electrical component includes a pre-charging circuit for limiting an inrush current to the battery [col. 1 lines 22-67]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Fujiwara to include the pre-charging circuit for the benefit of limiting an inrush current to the battery thereby providing an additional safety feature that would prevent damage to the circuitry/battery in the event of a large inrush current being applied.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859